DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 18 of the Appeal Brief, filed on 2/4/2021, with respect to the limitation of “the sensitivity….. other types of scintillation crystals” have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Because of Akers et al. (US 2014/0001365 A1), claim 29 was rejectable. And the Applicant has agreed to amend claim 29.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ron Corbett on Feb. 23, 2021.
The application has been amended as follows: 
Claim 29.	(Currently Amended)  A combined scintillation crystal array, comprising: 
at least two first scintillation crystals, each including a first abutting end face coupled with an external silicon photomultiplier device, a second abutting end face opposite to the first abutting end face, and a plurality of side faces, and
at least one second scintillation crystal, including a first abutting end face coupled with the external silicon photomultiplier device, a second abutting end face opposite to the first abutting end face, and a plurality of side faces,
wherein the at least one second scintillation crystal is sandwiched between the at least two first scintillation crystals,
wherein the sensitivity to incident rays of the at least one second scintillation crystal is higher than the sensitivity to the incident rays of the first scintillation crystals;
wherein the at least two first scintillation crystals each have a light output ability lower than a light output ability of the at least one second scintillation crystal;
wherein the at least two first scintillation crystals each have a thickness smaller than a thickness of the at least one second scintillation crystal;
wherein at least one of the side faces of the at least two first scintillation crystals is configured as the ray incidence surface of the first scintillation crystal, and at least one of the side faces of the at least one second scintillation crystal is configured as the ray incidence surface of the second scintillation crystal such that prior to being received by the incident rays first pass through at least one of the first scintillation crystals.
Allowable Subject Matter
Claims 13 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the allowable subject matter discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884